EXHIBIT 10.4


AMENDMENT NO. 1 TO THE SECURITIES ESCROW AGREEMENT


This Amendment, dated as of November 23, 2009 (the “Amendment”), to the
Securities Escrow Agreement, dated as of November 29, 2007 (the “Escrow
Agreement”), is made by and among Camden Learning Corporation, a Delaware
corporation (the “Company”), the undersigned parties (the “Initial
Stockholders”), and Continental Stock Transfer & Trust Company, a New York
corporation (the “Escrow Agent”).


WHEREAS, the Company consummated its initial public offering (the “IPO”) on
December 5, 2007, pursuant to an Underwriting Agreement dated November 29, 2007
between the Company and Morgan Joseph & Co. Inc., acting as representative of
the several underwriters (collectively, the “Underwriters”), pursuant to which
the Underwriters agreed to purchase 6,250,000 units (the “Units”) of the
Company; and


WHEREAS, each Unit consists of one share of common stock, par value $0.0001 per
share (the “Common Stock”), of the Company and one warrant to purchase one share
of Common Stock at an exercise price of $5.50 per share; and


WHEREAS, in conjunction with the IPO, the Company issued 1,562,650 shares of
restricted Common Stock (the “Escrow Shares”) to the Initial Stockholders with
such Escrow Shares subject to the terms and conditions of the Securities Escrow
Agreement (as amended by this Amendment); and


WHEREAS, the Company has entered into that certain Agreement and Plan of
Reorganization as amended and restated in its entirety on August 11, 2009 and
further amended on October 26, 2009 by Amendment No. 1 to the Amended and
Restated Agreement and Plan of Reorganization (as amended, the “Merger
Agreement”) pursuant to which Dlorah Subsidiary, Inc., a newly formed,
wholly-owned subsidiary of the Company (“Merger Sub”), will merge with and into
Dlorah, Inc., a South Dakota corporation (Dlorah, Inc., together with its
divisions and subsidiaries, is referred to herein as “Dlorah”), with Dlorah
surviving as a wholly-owned subsidiary of the Company, as a result of which the
stockholders of Dlorah will contribute all of the outstanding capital stock of
Dlorah to the Company in exchange for shares of a newly created class of common
stock, common stock purchase warrants and restricted shares of the Company’s
currently authorized Common Stock (the “Acquisition”); and


WHEREAS, in connection with the Acquisition, the Initial Stockholders have
decided to transfer up to an aggregate of 838,772 Escrow Shares to certain
stockholders of the Company; and


WHEREAS, in connection with the consummation of the Acquisition, the Initial
Stockholders have agreed to cancel all 2,800,000 warrants to purchase Common
Stock, at an exercise price of $5.50 per share of Common Stock owned by such
Initial Stockholders.
 
- 1 -

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Escrow Agreement as set forth herein:


1.
Escrow Agreement.



1.1           Section 3.1.  Section 3.1 of the Escrow Agreement is hereby
amended and restated in its entirety as follows:


“(a)           Upon compliance with Section 3.2 hereof, upon the effective time
of the acquisition (the “Acquisition”) of 100% of the capital stock of Dlorah,
Inc. (“Dlorah”) by the Company (the “Effective Time”), and regardless of whether
the Initial Stockholders provide instructions directing as such, the Escrow
Agent is hereby authorized to release 838,772 Escrow Shares from the accounts of
Camden Learning, LLC (the “Transferred Stock”) and to irrevocably transfer the
Transferred Stock, as soon as practicable following the Acquisition, to the
accounts of those certain institutional or strategic investors set forth on
Exhibit A attached hereto (the “Investors”).  Except as set forth above, the
Escrow Agent shall hold the Escrow Shares until the termination of the Escrow
Period.  The Escrow Period shall be the period beginning on the date of the
certificates representing the shares are deposited with the Escrow Agent and
ending on the date that is twelve (12) months following the consummation of the
Acquisition.  On the termination date of the Escrow, the Escrow Agent shall,
upon written instructions from the Company or the Company’s counsel, disburse
each of the Initial Stockholder’s Escrow Shares to such Initial Stockholder;
provided, however, that if after the Company consummates the Acquisition, it (or
the surviving entity) subsequently consummates a liquidation, merger, stock
exchange or other similar transaction which results in all of its stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property, then the Escrow Agent will, upon consummation of such
transaction, immediately release the Escrow Shares to the Initial Stockholders
so they can participate.  The Escrow Agent shall have no further duties
hereunder after the disbursement of the Escrow Shares in accordance with this
Section 3.


(b)           The Transferred Stock released at the Effective Time shall not be
subject to the Escrow Period; however, the Transferred Stock shall remain
restricted pending registration pursuant to an effective registration statement
filed by the Company or another exemption from the Securities Act of 1933, as
amended.


(c)           At the Effective Time, the Inside Stockholder owning the Private
Warrants shall have no further right, title or interest in the Private Warrants
which shall be released from escrow and immediately cancelled, in whole and not
in part, by the Escrow Agent (the “Cancellation”).  At such time of the
Cancellation, the Private Warrants shall cease to exist.”
 
- 2 -

--------------------------------------------------------------------------------




1.2           Section 4.3.  Section 4.3 shall be amended restated in its
entirety as follows:


“Except with respect to the Transferred Stock, which shall not be subject to the
Escrow Period, during the Escrow Period, no sale transfer or other disposition
may be made of any or all of the Escrow Shares except (i) by gift to a member of
Initial Stockholder’s immediate family or to a trust or other entity, the
beneficiary of which is an Initial Stockholder or a member of an Initial
Stockholder’s immediate family, (ii) by virtue of the laws of descent and
distribution upon death of any Initial Stockholder, (iii) pursuant to a
qualified domestic relations order, (iv) to an entity that is an Initial
Stockholder, (v) to any person or entity controlling, controlled by, or under
common control with, an Initial Stockholder or (vi) with respect to an Initial
Stockholder who is an individual, to an entity controlled by such Initial
Stockholder; provided, however, that such permitted transfers may be implemented
only upon the respective transferee’s written agreement to be bound by the terms
and conditions of this Agreement and of the Insider Letter signed by the Initial
Stockholder transferring the Escrow Shares. During the Escrow Period, the
Initial Stockholders shall not pledge or grant a security interest in the Escrow
Securities or grant a security interest in their rights under this Agreement.”


1.3           Escrow Securities.  All references to the “Escrow Securities”
shall be replaced by the “Escrow Shares” which shall not include the Transferred
Stock.


2.           Definitions.  Capitalized terms used but not defined herein shall
have the meaning given to such term in the Escrow Agreement.


3.           Governing Law. The validity, interpretation, and performance of
this Amendment and of the Warrants shall be governed in all respects by the laws
of the State of New York, without giving effect to conflicts of law principles.
The parties agree that all actions and proceedings arising out of this Amendment
or any of the transactions contemplated hereby shall be brought in the United
States District Court for the Southern District of New York or in a New York
State Court in the County of New York and that, in connection with any such
action or proceeding, submit to the jurisdiction of, and venue in, such court.
Each of the parties hereto also irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim arising out of this Amendment or the
transactions contemplated hereby.
  
4.           Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.


5.           Entire Agreement. This Amendment sets forth the entire agreement
and understanding between the parties as to the subject matter thereof and
merges and supersedes all prior discussions, agreements and understandings of
any and every nature among them. Except as set forth in this Amendment,
provisions of the Escrow Agreement which are not inconsistent with this
Amendment shall remain in full force and effect.
 
- 3 -

--------------------------------------------------------------------------------




6.           Severability.  This Amendment shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Amendment or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as part of
this Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.


7.           Counterparts.  This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall constitute but one and the same
instrument.


8.           Indemnity.  Notwithstanding any provision of this Amendment or the
Escrow Agreement to the contrary, the Company hereby agrees to indemnify the
Escrow Agent and save it harmless from and against any and all expenses,
including reasonable counsel fees and disbursements, or losses incurred by the
Escrow Agent in connection with any action, suit or other proceeding brought
against the Escrow Agent involving any claim or potential claim, or in
connection with any claim or demand, which in any way arises out of or relates
to this Amendment or the Escrow Agent’s execution thereof.






[Signature Page Follows]
 
- 4 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment to the Escrow
Agreement as of the date first set forth above.


 

  CAMDEN LEARNING, LLC          
 
By:
Camden Partners Strategic III, LLC     Title: Manager  

 
 
By:
Camden Partners Strategic Manager, LLC     Title: Manager  

 
 
By:
/s/ David Warnock    
Name: David Warnock
Title: Managing Member
 

 
 
By:
/s/ Therese Kreig Crane, Ed. D.     Therese Kreig Crane Ed.D  

 
 
By:
/s/ Ronald Tomalis    
Ronald Tomalis
 

 
 
By:
/s/ William Jews     William Jews  


 


Agreed and acknowledged, this 23rd day of November, 2009:


CAMDEN LEARNING CORPORATION
 
By:
/s/ David Warnock  
Name: David Warnock
Title:   President and Chief Executive Officer
 

 
CONTINENTAL STOCK TRANSFER & TRUST COMPANY
 
By:
/s/ Alexandra Albrecht  
Name: Alexandra Albrecht
Title:   Vice President
 



MORGAN JOSEPH & CO. INC.
 
By:
/s/ Tina Pappas  
Name: Tina Pappas
Title:   Managing Director
 

- 5 -

--------------------------------------------------------------------------------

